Citation Nr: 1527450	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-02 469
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable evaluation for the service-connected left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran had active service from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  


FINDING OF FACT

The service-connected left ear hearing loss disability is shown to have been productive of no more than a Level VIII designation in the left ear that combines with the Level I designation in the non-service connected right ear, resulting in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation for the service-connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.85, 4.86, Tables VI -VII (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letters dated in May 2010 and September 2011. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in connection with his claim for increase for left ear hearing loss.  As discussed in more detail below, the Board finds that these examinations accurately record the severity of the Veteran's hearing loss disability as reflected in audiograms and record the Veteran's subjective complaints.  As such, the Board finds that these examinations are adequate upon which to decide this claim for increase. 

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).  Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  
In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss warrants a compensable rating.   See 38 C.F.R. §§ 4.3, 4.7; see Hart, supra.  

In this regard, neither pure tone results nor speech discrimination results were felt to be reliable by the May 2010 VA examiner, so the Veteran was afforded a new VA examination.  The November 2011 audiogram contained puretone thresholds in the left ear, in decibels, as follows: 40 at 1000 Hertz; 85 at 2000 Hertz; 85 at 3000 Hertz; and 105 at 4000 Hertz.  The left ear manifested an average puretone threshold of 79.  Speech discrimination was 52 percent in the left ear.    

Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's nonservice-connected right ear is assigned a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  The Veteran's left ear manifested an average puretone threshold of 79, resulting in a Level VIII designation under Table VI.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level VIII designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating based on these test results.  

The Board has considered whether the Veteran's left ear hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  The Veteran's hearing loss did not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) or (b).  

The Veteran was afforded another VA examination in February 2012.   The audiogram contained puretone thresholds in the left ear, in decibels, as follows: 45 at 1000 Hertz; 80 at 2000 Hertz; 105+ at 3000 Hertz; and 105+ at 4000 Hertz.  The left ear manifested an average puretone threshold of 84.  Speech discrimination was 68 percent in the left ear.    

Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's nonservice-connected right ear is assigned a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  The Veteran's left ear manifested an average puretone threshold of 84, resulting in a Level VIII designation under Table VI.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level VIII designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating based on these test results.  

The Board has again considered whether the Veteran's left ear hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  The Veteran's hearing loss did not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) or (b).  

In the Veteran's June 2015 brief on appeal, he contends that his hearing loss is more severe than represented by VA in that he has difficulty hearing conversations, must face the person to whom he may be speaking, has to turn the volume up on his TV and sit close to the screen in order to hear, and he is not able to discern when someone is calling him, all of which were not fully assessed by VA examination.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

The Board finds that both the November 2011 and February 2012 VA examinations took the Martinak criteria into account.  Under the caption "Functional Impact of Hearing Loss," the examiners were asked to ask the Veteran to describe in his own words the effects of  his disability (i.e. the current complaint of hearing loss on occupational functioning and daily activities) and to document the Veteran's response.  In answering, the November 2011 examiner indicated that the Veteran responded that his hearing loss impacted ordinary conditions of daily life, including the ability to work.  Specifically, the Veteran stated that he had "difficulty understanding."  The February 2012 VA  examiner indicated that the Veteran denied that his hearing loss impacted ordinary conditions of daily life, including the ability to work.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency, which he has not done in the instant case.  Id.   

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2012).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his left ear hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his hearing loss, including audiometric testing for puretone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Although the Board is mindful of the Veteran's description of his hearing loss; regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  Accordingly, the Veteran's claim of entitlement to a compensable rating for left ear hearing loss must be denied. 

Finally, as was discussed above, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Hart, supra.  In this case, the medical evidence of record, which has been discussed above, supports the proposition that the Veteran's service-connected left ear hearing loss has not changed appreciably since the Veteran filed his claim in April 2010.  In fact, from a review of the relevant history it appears there has been little change since the prior examination in June 2006 in pure tone thresholds and speech discrimination, and in some thresholds there was even improvement.  In June 2006, puretone thresholds were 45 at 1000 Hertz, 85 at 2000 Hertz, 105 at 3000 Hertz, and 105 at 4000 Hertz.  Speech discrimination was 52 percent in the left ear.  There are no medical findings or other evidence that would allow for the assignment of a compensable disability rating at any time during the period of time here under consideration.  Id. 

Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his hearing loss claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected left ear hearing loss, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left ear hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).
In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected left ear hearing loss reasonably describes his disability level and symptomatology.  As discussed above, the Board has considered the Veteran's subjective complains of not understanding conversations and similar symptoms, but there is no complaint or indication of symptoms outside the scope of hearing loss symptoms.  That is, his complaints relate to not being able to hear and the rating criteria are specifically related to compensating for certain levels of hearing loss.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a compensable evaluation for the service-connected left ear hearing loss is denied. 


____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


